Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 03 February 2021 has been entered.  Claims 2, 9 and 16 have been amended.  Claims 2-22 are pending in this Office Action.  Claim 2, claim 9 and claim 16 are independent claim.
Response to Argument
3.	The Office will maintain double patenting rejection between the instant application and patent application 9,569,334.
Applicant's arguments with respect to claims 2-22 have been considered but are moot in view of the new ground(s) of rejection.
The Office's Note:
4.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2-22 rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, US 20030131347, (hereinafter Allison), in view of Smith, US 20050166193 (hereinafter Smith) and further in view of Chess, US 20070240138, (hereinafter Chess).
Claim 2 is rejected, Allison teaches a method for determining a concrete implementation to traverse, the method comprising (Allisoni, abstract): 
determining whether a method invocation is marked with runtime binding rule (Allison, US 20030131347, paragraph [0036], When a program is instantiated, there are . The first form of binding is commonly called early binding (or static dispatch).  Paragraph [0037], Dynamically typed programming languages … which is the second form of binding commonly called late binding (or dynamic dispatch). This late binding feature allows polymorphism, which is a powerful tool for abstract data types.  Paragraph [0039-0040], late binding greatly enhances the power of abstract data types by allowing different implementations of the same abstract data type to be used interchangeably at runtime. That is, an invocation of an access to or an operation on an object does not precisely specify which function is executed as a result of the invocation, since late binding selects the appropriate implementation of the operation based on the object's exact type. As encapsulation and dynamic dispatch become pervasive, the resulting code gains flexibility and reusability.); 
in response to the method invocation not being marked with the runtime binding rule, determining whether there is more than one concrete implementation of the method invocation(Allison, paragraph [0031-0032], In order to accomplish this, the draw function in the base class is defined as a virtual function, and separate draw functions are defined in each of the derived classes to draw the appropriate shape. If function draw in the base class has been declared virtual, and if a base-class pointer is used to point to the derived-class object and invoke the draw function using a pointer, for example, shapePtr.fwdarw.draw ( ), the program chooses the correct derived class's draw function dynamically (called dynamic binding).); 
in response to the method invocation having more than one concrete implementation, determining whether any classes in a stack are an instance of one or more classes of the more than one concrete implementation (Allison, paragraph [0029], FIG. 1 is a block diagram that illustrates inheritance. Class 1 (generally indicated by block 100) defines a class of objects that have three methods in common, namely, A, B and C. An object belonging to a class is referred to as an "instance" of that class. An example of an instance of class 1 is block 110. An instance such as instance 110 contains all the methods of its parent class. Block 110 contains methods A, B and C. As discussed, each class may also have subclasses, which also share all the methods of the parent or super class. Sub class 1.1 (indicated by block 120) inherits methods A, B and C and defines an additional method D. Each sub class can have its own instances, such as, for example, instance 130. Each instance of a sub class includes all the methods of the sub class. In the example, instance 130 includes methods A, B, C and D of sub class 1.1.); 
Allison does not explicitly teach
to traverse in a representation of source code without executing the source code;
in the representation;
in response to at least one class in the stack being the instance of the one or more classes of the more than one concrete implementation, searching the at least one class for the concrete implementation to traverse to identify one or more vulnerabilities;
in response to identifying the concrete implementation to traverse, traversing the concrete implementation;
traversing the concrete implementation in the representation without executing the source code to identify the one or more vulnerabilities.

However, Smith teaches
in response to at least one class in the stack being the instance of the one or more classes of the more than one concrete implementation, searching the at least one class for the concrete implementation to traverse(Smith, US 20050166193, paragraph [0082], AbstractInterface--An extremely simple concept--you wish to enforce polymorphic behavior by requiring all subclasses to implement a method. Equivalent to Woolf's Abstract Class pattern [35], but on the method level. The AbstractInterface EDP is used in most patterns in the GoF group, with the exception of Singleton, Facade, and Memento. Fig. 9 and paragraph [0197], The work required of the developer is to simply request SPQR to perform the analysis, and the resultant found patterns are reported by proof2pattern as a POML XML snippet, such as: 5 <pattern name="Decorator"> <role name="Component"> "File" </role> <role name="Decorator"> "FilePile" </role> <role name="ConcreteComponent"> "FileFAT" </role> <role name="ConcreteDecorator"> "FilePileFixed" </role> <role name="operation"> "op1" </role> </pattern>.  Fig. 12 and paragraph [0198], Such information can then be used to produce diagrams such as FIG. 12, which may be generated manually based on the object XML snippet or automatically by proof-to-pattern converter 308. The intermediate patterns have been omitted from FIG. 12 for clarity, as have finer granularity relationships. The annotations in FIG. 12 indicate which classes fulfill which roles in the pattern descriptions, such as Pattern::Role. Note that a single class can fulfill more than one role in more than one pattern. The Office notes that in fig. 9 and fig. 12, FileFat and FilePile are concrete implementations.  Paragraph [707], Static typing is a way of pre-selecting types from a well defined pool, and forming more concrete notions of an object's type at runtime. Polymorphism is a technique for abstracting out typing information until runtime.Smith, paragraph [0093].  Paragraph [0190], Three main phases of development by three different teams have taken place on a core library used by the application, resulting in a conceptually unclear system, shown in FIG. 8. The first phase involved the File system having a MeasuredFile metric gathering suite wrapped around it. Secondly, multiple file handling was added by the FilePile abstraction, and lastly, a bug fix was added in the FilePileFixed class to work around an implementation error that become ubiquitously assumed. A review of the design is called for the next development cycle.  Paragraph [0197], <pattern name="Decorator"> <role name="Component"> "File" </role> <role name="Decorator"> "FilePile" </role> <role name="ConcreteComponent"> "FileFAT" </role> <role name="ConcreteDecorator"> "FilePileFixed" </role> <role name="operation"> "op1" </role> </pattern>.  Smith, paragraph [0214-0215], It can be seen that the AbstractInterface rule is fulfilled for class File, method op1 by Equation 44. Furthermore, File and FilePile fulfill the requirements of the Objectifler pattern, assuming, as we will here assert, that the remainder of File's methods are likewise abstract. 20 File : [ op1 : .cndot. ] , AbstractInterface ( File . op1 ) , FilePile < : File , mfile < file , file : File Objectifier ( File , FilePile , MeasuredFile ) ( 60 ). ); and
 in response to identifying the concrete implementation to traverse, traversing the concrete implementation(Smith, paragraph [0214-0215], It can be seen that the AbstractInterface rule is fulfilled for class File, method op1 by Equation 44. Furthermore, File and FilePile fulfill the requirements of the Objectifler pattern, assuming, as we will op1 : .cndot. ] , AbstractInterface ( File . op1 ) , FilePile < : File , mfile < file , file : File Objectifier ( File , FilePile , MeasuredFile ) ( 60 ).  Smith, paragraph [0216], Finding an instance of RedirectInFamily is a bit more complex and requires the use of our isotopes. Following the example in Section 3.13, however, it becomes straightforward to derive RedirectInFamily: 21 FilePile < : File , fp : FilePile , f : File , fp . op1 < - fp . mfile . op2 , fp . mfile = mf , mf . op2 < - mf . file . op2 , mf . file = f , fp . op1 < fp . mfile , mf . op2 < mf . file RedirectInFamily ( FilePile , File , op1 ) ( 61 ).  Smith, paragraph [0349], Once an object is created, only the set of methods that were supplied by the developer of the original class are valid operations on that object.).  
It would have been obvious to one ordinary skill in the art at the time the invention was made to use Smith's teaching into Allison's invention because incorporating Smith's teaching would enhance Allison to identify common source code structure, regardless of naming conventions used by individual programmers.  A catalog including elemental design patterns and constructs is accessed after converting source code file into fact set in mathematical notation. The design patterns and constructs are independent of source semantic tags. The rules in the notation usable by inference engine are accessed to identify relationships between source code constructs as suggested by Smith (paragraphs [0021-0027]).
Allison and Smith do not explicitly teach
to traverse in a representation of source code without executing the source code;
in the representation
to traverse to identify one or more vulnerabilities;
in the representation without executing the source code to identify the one or more vulnerabilities.
However, Chess teaches
to traverse in a representation of source code without executing the source code(Chess, US 20070240138, paragraph [0011-0012], The invention includes a computer readable medium with executable instructions to analyze program instructions for security vulnerabilities. The executable instructions convert diverse program instruction formats to a common format. A system model is derived from the common format. A static analysis is performed on the system model to identify security vulnerabilities. Security vulnerabilities are then reported.  Paragraph [0024-0026], The security development module 114 includes executable instructions to facilitate a static analysis of software in order to identify security vulnerabilities inherent to the structure of the software. The software includes program instructions. As discussed below, the invention is operative with diverse program instruction formats. For example, the program instruction formats may be different source or executable code formats, different machine instruction formats, and/or different program configuration file formats. Chess, paragraph [0070-0072]. );
in the representation(Chess, US 20070240138, paragraph [0011-0012], The invention includes a computer readable medium with executable instructions to analyze program instructions for security vulnerabilities. The executable instructions convert diverse program instruction formats to a common format. A system model is derived from the common format. A static analysis is performed on the system model to identify security vulnerabilities. Security vulnerabilities are then reported.  Paragraph [0024-0026], The security development module 114 includes executable instructions to facilitate a static analysis of software in order to identify security vulnerabilities inherent to the structure of the software. The software includes program instructions. As discussed below, the invention is operative with diverse program instruction formats. For example, the program instruction formats may be different source or executable code formats, different machine instruction formats, and/or different program configuration file formats. Chess, paragraph [0063-0064], If user input can be propagated to a function that has been designated as dangerous, then a vulnerability has been found, and the static analysis engine reports the vulnerability to the user. Observe that the static analysis engine 124 is relying upon one or more security development rules 123 to identify the vulnerability. In this example, the SQL select function is designated as dangerous by a security development rule, so the static analysis engine will report a vulnerability when it determines that user input can reach the SQL select invocation defined in the PL/SQL function. In particular, in this example, the output would contain at least the following information:
[0065] Vulnerability found: SQL Injection 
[0066] Entry point: AccountView.doPost:request.getParameter 
[0067] Flows to: AccountView.doPost:stmt.execute 
[0068] Flows to: ACCOUNT.get_balance 
[0069] Flows to: ACCOUNT.get_balance: SELECT 
Chess, paragraph [0070-0072]. );
to traverse to identify one or more vulnerabilities(Chess, paragraph [0024-0026], The security development module 114 includes executable instructions to facilitate a static analysis of software in order to identify security vulnerabilities inherent to the structure of the software. The software includes program instructions. As discussed below, the invention is operative with diverse program instruction formats. For example, the program instruction formats may be different source or executable code formats, different machine instruction formats, and/or different program configuration file formats.  Chess, fig. 2 and paragraph [0029-0031], A data flow analysis is then performed on the system model to identify security vulnerabilities 204. The analysis engine 124 may be used to implement this operation. The analysis engine 124 identifies possible execution paths through the program where user input can reach a dangerous function or construct. The analysis engine 124 invokes security development rules 123. Typically, the security development module 114 is deployed with a set of security development rules 123. These rules may be updated on a subscription basis from a remote computer connected to network 110. In addition to these supplied rules, a user may tailor specific security development rules for a particular application. The analysis engine 124 is a separate computational kernel and therefore it can be used with a diverse set of standard and customized security development rules 123.  Paragraph [0033-0034], The security development module 114 performs a form of semantic analysis across multiple tiers and languages to find security vulnerabilities, such as stack buffers, tainted variables. SQL injection and custom-defined security flaws. The tiers range from the operating system to the database, application server to user interface, in applications that span multiple languages, including Java, C/C++, HTML, JSP and PL/SQL. The invention's analysis of diverse program instruction formats and systems that include multiple software applications is a significant advance over prior art systems.  Chess, paragraph [0070-0072].);
traversing the concrete implementation in the representation without executing the source code to identify the one or more vulnerabilities(Chess, paragraph [0024-0026], The security development module 114 includes executable instructions to facilitate a static analysis of software in order to identify security vulnerabilities inherent to the structure of the software. The software includes program instructions. As discussed below, the invention is operative with diverse program instruction formats. For example, the program instruction formats may be different source or executable code formats, different machine instruction formats, and/or different program configuration file formats.  Chess, paragraph [0039-0040], The sample application consists of a Java servlet and a PL/SQL package. The purpose of the application is to display an account balance to a user. The application works as follows. The Java servlet accepts an HTTP POST request that contains a parameter named "acct". This is the type of HTTP request typically generated by a web browser when a user fills out and submits a form on a web page. The "acct" parameter might be set, for example, by the user selecting an account name from a drop-down list. The servlet passes the value of the "acct" parameter to a database query. The query invokes a stored procedure in the database named "ACCT.get_balance". The stored procedure uses the parameter passed from the servlet in order to construct an SQL query. The query examines a database table named "ACCOUNTS". It returns the value in the "balance" column for the row matching the account name that is passed in. The stored procedure returns the balance value to the servlet, and the servlet in turn returns the balance value to the user.  Chess, paragraph [0063-0064], If user input can be propagated to a function that has been designated as dangerous, then a vulnerability has been found, and the static analysis engine reports the vulnerability to the user. Observe that the static analysis engine 124 is relying upon one or more security development rules 123 to identify the vulnerability. In this example, the SQL select function is designated as dangerous by a security development rule, so the static analysis engine will report a vulnerability when it determines that user input can reach the SQL select invocation defined in the PL/SQL function. In particular, in this example, the output would contain at least the following information:
[0065] Vulnerability found: SQL Injection 
[0066] Entry point: AccountView.doPost:request.getParameter 
[0067] Flows to: AccountView.doPost:stmt.execute 
[0068] Flows to: ACCOUNT.get_balance 
[0069] Flows to: ACCOUNT.get_balance: SELECT 
Chess, paragraph [0070-0072], The invention identifies a variety of vulnerabilities, including C-buffer overflows, C/Java tainted input, C/Java dynamic SQL, and ordinal problems. Preferably, the security development rules include rules for tracking dangerous data transformations, for performing data processing endpoint analyses, and for probing potential data processing endpoints. Preferably, the security development module is configured to identify taint propagation problems, such as stack buffer overflows, heap buffer overflows, format string attacks, SQL injection, and known problems in popular libraries and third-party software. Further, the security development module is configured to identify ordering constraints issues, such as ordering problems (e.g., race conditions, proper access control/authentication), suspicious code, misuse of common cryptographic protocols, non-crypotographic random number generators and bad seed usage. Preferably, the security development module also supports complexity metrics for architecture analysis and semantic pattern matching. Embodiments of the invention support processing of the following languages: C; C++; Java, including JARs/classes (bytecode analysis), Java frameworks, such as JSP, J2EE/EJB, Struts, and Tapestry. Embodiments of the invention also support PHP, Perl, Python, DLLs, Unix Libraries, Object code and assembly code. Output from the security development module may be in a generic XML format.).
It would have been obvious to one ordinary skill in the art at the time the invention was made to use Chess's teaching into Allison's invention because incorporating Smith's teaching would enhance Allison and Smith to convert diverse program instruction formats to a common format, and to derive a system model from the common format. A static analysis is performed on the system model to identify security vulnerabilities, where the static analysis is selected from a static data flow analysis, a lexical analysis, a semantic analysis and a program control flow analysis. The security vulnerabilities are reported to a security test module and a security monitoring module as suggested by Smith (See abstract and summary).

Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Chess teach the method of claim 2, further comprising: 
in response to the method invocation being marked with the runtime binding rule, traversing one or more concrete implementations referenced in the runtime binding rule(Smith, paragraph [0294], Slice analysis is used to help in refactoring procedural code to OO code by finding common data to function bindings, and suggesting which groupings would be natural candidates for class descriptions.  Fig. 3, component 306 and paragraph [0076], A rule set 306 includes rules that define relationships between Static typing is a way of pre-selecting types from a well defined pool, and forming more concrete notions of an object's type at runtime. Polymorphism is a technique for abstracting out typing information until runtime.  Fanning, paragraph [0029-0031], A third technique that could be used with other techniques includes using type inferencing code that models runtime type resolution. This could be augmented by static annotations that signify type information and/or declarations for variables. A fourth technique that could be used with other techniques includes using code and/or extensibility points that model symbol table manipulation based on an understanding of runtime behaviors of both a platform itself and/or calls to specific APIs. A fifth technique that could be used with other techniques includes defining and/or enforcing coding guidelines provided to developers that help maximize discoverability of relevant information.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Chess teach the method of claim 2, further comprising: 
in response to there not being more than one concrete implementation of the method invocation, traversing the one concrete implementation of the method invocation(Allison, paragraph [0039-0040], Polymorphism is an object's ability to decide which method to apply to itself, depending upon where it is in the inheritance hierarchy. The idea behind polymorphism is that while the message may be the same, objects may respond differently. Polymorphism can be applied to any method that is inherited from a super (parent, or base) class. Polymorphism is only possible in an environment that uses late binding. This means that the compiler does not generate the code to call 
Claim 5 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Chess teach the method of claim 2, 
wherein the stack includes at least a history of concrete implementations previously traversed(Smith, paragraph [0214-0215], It can be seen that the AbstractInterface rule is fulfilled for class File, method op1 by Equation 44. Furthermore, File and FilePile fulfill the requirements of the Objectifler pattern, assuming, as we will here assert, that the remainder of File's methods are likewise abstract. 20 File : [ op1 : .cndot. ] , AbstractInterface ( File . op1 ) , FilePile < : File , mfile < file , file : File Objectifier ( File , FilePile , MeasuredFile ) ( 60 ).  Paragraph [0329], Object-based systems (and class-based systems) provide an alternative. When an object is allocated by a runtime, it is initialized in a well-formed way that is dependent on the language and environment. All object-oriented environments provide some analogous mechanism as a fundamental part of their implementation. This mechanism is the hook at which the implementor can create a function (usually called the initializer or constructor) that performs the appropriate setup on the object. In this way any specific assertion can be imposed on the data before it is available for use by the rest of the system.  Paragraph [0253], we can analyze a snapshot of the environment just as if it were described in source code. In fact, we can take a series of snapshots over time and view the changes that a design architecture makes during its lifetime, a fascinating and tantalizing research possibility. Sample-based profiling of a system's performance is now an established technique, we will do the same for a system's architectural design.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Chess teach the method of claim 2, further comprising: 2 71267190.1App. No. 16/460,828 Reply to Office Action of May 7, 2020. Docket No. 085337-629419 
in response to determining that none of the classes in the stack are the instance of the one or more classes of the more than one concrete implementation, traversing each of the more than one concrete implementation(Chess, paragraph [0063-0064], If user input can be propagated to a function that has been designated as dangerous, then a vulnerability has been found, and the static analysis engine reports the vulnerability to the user. Observe that the static analysis engine 124 is relying upon one or more security development rules 123 to identify the vulnerability. In this example, the SQL select function is designated as dangerous by a security development rule, so the static analysis engine will report a vulnerability when it determines that user input can reach the SQL select invocation defined in the PL/SQL function. In particular, in this example, the output would contain at least the following information:[0065] Vulnerability found: SQL Injection [0066] Entry point: AccountView.doPost:request.getParameter [0067] Flows to: AccountView.doPost:stmt.execute [0068] Flows to: ACCOUNT.get_balance [0069] Flows to: ACCOUNT.get_balance: SELECT Chess, paragraph [0070-0072].).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Chess teach the method of claim 2, further comprising: 
in response to not identifying the concrete implementation, traversing each of the more than one concrete implementation(Smith, paragraph [0093].  Paragraph [0190], Three main phases of development by three different teams have taken place on a core library used by the application, resulting in a conceptually unclear system, shown in FIG. 8. The first phase involved the File system having a MeasuredFile metric gathering suite wrapped around it. Secondly, multiple file handling was added by the FilePile abstraction, and lastly, a bug fix was added in the FilePileFixed class to work around an implementation error that become ubiquitously assumed. A review of the design is called for the next development cycle.  Paragraph [0197], <pattern name="Decorator"> <role name="Component"> "File" </role> <role name="Decorator"> "FilePile" </role> <role name="ConcreteComponent"> "FileFAT" </role> <role name="ConcreteDecorator"> "FilePileFixed" </role> <role name="operation"> "op1" </role> </pattern>.  Smith, paragraph [0216], Finding an instance of RedirectInFamily is a bit more complex and requires the use of our isotopes. Following the example in Section 3.13, however, it becomes straightforward to derive RedirectInFamily: 21 FilePile < : File , fp : FilePile , f : File , fp . op1 < - fp . mfile . op2 , fp . mfile = mf , mf . op2 < - mf . file . op2 , mf . file = f , fp . op1 < fp . mfile , mf . op2 < mf . file RedirectInFamily ( FilePile , File , op1 ) ( 61 ).  Smith, paragraph [0349], Once an object is created, only the set of methods that were supplied by the developer of the original class are valid operations on that object. ).
Claim 8 is rejected for the reasons set forth hereinabove for claim 2, Allison, Smith, and Chess teach the method of claim 2, 
wherein the concrete implementation to traverse is an earliest-pushed or sub-most class on the stack that includes the concrete implementation to traverse(Smith, paragraph [0186], and paragraph [0197], The work required of the developer is to simply request SPQR to perform the analysis, and the resultant found patterns are reported by proof2pattern as a POML XML snippet.  Chess, paragraph [0063-0064], If user input can be propagated to a function that has been designated as dangerous, then a vulnerability has been found, and the static analysis engine reports the vulnerability to the user. Observe that the static analysis engine 124 is relying upon one or more security development rules 123 to identify the vulnerability. In this example, the SQL select function is designated as dangerous by a security development rule, so the static analysis engine will report a vulnerability when it determines that user input can reach the SQL select invocation defined in the PL/SQL function. In particular, in this example, the output would contain at least the following information: [0065] Vulnerability found: SQL Injection  [0066] Entry point: AccountView.doPost:request.getParameter  [0067] Flows to: AccountView.doPost:stmt.execute  [0068] Flows to: ACCOUNT.get_balance  [0069] Flows to: ACCOUNT.get_balance: SELECT Chess, paragraph [0070-0072].).

As per claim 9, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 10, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 11, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 12, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 13, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.

As per claim 14, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the system claim to method claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 17, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 18, this is the medium claim to method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 19, this is the medium claim to method claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 20, this is the medium claim to method claim 6. Therefore, it is rejected for the same reasons as above.

As per claim 21, this is the medium claim to method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 22, this is the medium claim to method claim 8. Therefore, it is rejected for the same reasons as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.